                              Compensation and Expense Worksheet

Case Number: 13-83494
Debtor: Parker, Jammie Daniell

                                    1. Computation of Compensation

Total compensable disbursements are:
Pursuant to 11 U.S.C. § 326, compensation is computed as follows:

                                                                                          $31,564.28
                                        $31,564.28         25% of First $5,000.00          $1,250.00
          Less                           $5,000.00          ($1,250.00 Maximum)

                   Balance              $26,564.28        10% of Next $45,000.00           $2,656.43
          Less                          $45,000.00          ($4,500.00 Maximum)

                   Balance                   $0.00        5% of Next $950,000.00              $0.00
          Less                         $950,000.00         ($47,500.00 Maximum)

                   Balance                   $0.00                   3% of Balance            $0.00


                                                   Total Compensation Calculated:          $3,906.43

                                           Less Previously Paid Compensation:

                                             Total Compensation Requested:                 $3,906.43

                                        2. Trustee Expenses

The Trustee has incurred the following expenses:

SEE ATTACHED REPORT                                                       1 @ 771.98       $771.98

                                         Expense Summary

TOTAL EXPENSES CALCULATED:                                                                 $771.98

Less Previously Paid Expenses                                                                $0.00

TOTAL EXPENSES REQUESTED:                                                                  $771.98
                                                                                 ================

TOTAL EXPENSES AND COMPENSATION REQUESTED:                                               $4,678.41

Signed     /s/Tazewell T. Shepard                         Trustee:    TAZEWELL T. SHEPARD
                                                                      303 Williams Avenue
                                                                      Suite 1411
                                                                      Huntsville, AL 35801




    Case 13-83494-CRJ7 Doc 74-1 Filed 05/10/21 Entered 05/10/21 13:10:29                   Desc
                 Exhibit Trustee Compensation & Expense Page 1 of 1
